Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 29, 2022

                                     No. 04-22-00450-CV

       REYNOLDS ENERGY TRANSPORT, LLC and Reynolds Transportation, Inc.,
                             Appellants

                                               v.

   PLAINS MARKETING, L.P., Plains All American Pipeline, L.P., Plains Pipeline, L.P.,
                                  Appellees

                  From the 57th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2022-CI-11568
                        Honorable Antonia Arteaga, Judge Presiding


                                        ORDER
        Appellants’ brief was originally due September 26, 2022. We granted appellants’ first
motion for extension of time, extending the deadline for filing the brief until October 26, 2022.
On October 19, 2022, appellants filed a motion requesting an additional extension of time to file
the brief until November 28, 2022, for a total extension of sixty-three days, and we granted
appellants’ motion.

       On November 28, 2022, appellants filed a third motion for extension of time requesting
an additional three days to file the brief, for a total extension of sixty-six days. After
consideration, we GRANT the motion and ORDER appellants to file their brief by December 1,
2022. No further extensions of time will be considered absent extraordinary circumstances.



                                                    _________________________________
                                                    Beth Watkins, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of November, 2022.


                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court